id office uilc cca_2011051810563141 ------------- number release date from ------------------- sent wednesday date am to -------------------- cc ----------------------------------------------------------------------- subject re faxed signature for agreements that will generate refunds in as a result of recommendations from an irs cross-divisional task force that assembled to develop a servicewide fax policy the service issued a policy statement that permitted the service to receive by fax consents to assess additional tax of dollar_figure or less and closing agreements involving tax amounts of dollar_figure or less the policy statement provides that taxpayer closing agreements involving tax amounts of dollar_figure or less can be accepted by fax if taxpayer contact has been made and the case history documents the date of contact and the desire of the taxpayer to submit the consent by fax consents to assess additional tax forms and others of dollar_figure or less can be accepted by fax if taxpayer contact has been made and the case history documents the date of contact and the desire of the taxpayer to submit the consent by fax closing agreements involving tax amounts over dollar_figure and consents assessing tax amounts in excess of dollar_figure should be secured with original signatures that are delivered in person or by mail there no specific guidance regarding tefra agreements memorialized on a form pt agreement for partnership items partnership level determinations as to penalties additions to tax and additional_amounts or 870-lt agreement for partnership items partnership level determinations as to penalties additions to tax and additional_amounts and agreement for affected items arguably if the refund amount is less than dollar_figure these forms can be accepted by fax if taxpayer contact has been made and the case history documents the date of contact and the desire of the taxpayer to submit the consent by fax we understand however that your policy is not to accept faxed signatures on tefra agreements that will generate refunds there is no legal prohibition to the service accepting faxed signatures from taxpayers regardless of the amount of tax at issue rather the policy statement reflects a business decision to accept faxed signatures where less than dollar_figure is at issue because in the taskforce determined that dollar_figure was an appropriate amount considering the risk of disavowal the policy statement reflects a business decision and counsel cannot change the policy until the fax policy regarding closing agreements documenting refunds in excess of dollar_figure is changed it should be followed ------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------- please let us know if you have any questions attachment date memorandum for division commissioners chief criminal investigation chief appeals national_taxpayer_advocate from subject bob wenzel deputy commissioner for services and enforcement new policy for use of fax and signatures stamps in taxpayer submissions on monday date the tax_administration council tac approved the expanded use of faxes for receiving information and documents from taxpayers and practitioners these procedural changes were developed by a cross-divisional group led by my staff in response to a request from practitioners the changes are aimed at reducing taxpayer practitioner burden as well as reducing the time it takes to resolve taxpayer cases and inquiries the receipt of faxes should not require any significant changes to how the irs handles open cases with taxpayers it was intended as another means to receive case information the new fax guidelines copy attached can be implemented immediately where possible but all divisions should take the necessary steps so that they can accept faxes as described in the policy no later than date the tac also approved the use of signature stamps by practitioners for return submissions however the policy for using signature stamps will require a change to published guidance and chief_counsel estimates this will be completed within the next few months i will advise you when you can begin accepting practitioner signatures stamps as outlined in the policy to ensure effective implementation i would like each of you to identify the internal revenue manuals assigned to your respective divisions that will need to be revised to incorporate these new procedures as well as the dates you expect these revisions to be completed please forward this information to the office of tax_administration coordination room main irs no later than date if you have any questions please call me staff can contact gary doniger acting deputy director tax_administration coordination at attachments cc deputy commissioner for operations support chief_counsel attachment use of fax and signature stamps for taxpayer submissions background the irs is involved in a significant number of taxpayer contacts to perfect returns during the filing process to resolve issues identified in post-filing and to secure delinquent returns while the primary communication methods for these contacts have traditionally been mail phone or personal interviews the irs is always seeking new ways of communicating with taxpayers that will reduce taxpayer burden and improve organizational efficiency based on requests from the national society of accountants and other outside stakeholders as well as an increased use of facsimile equipment in many operations by irs a cross-divisional group was assembled to develop a servicewide policy for the acceptance of faxes and signature stamps in routine tax_administration operations recommendations the following policies on the acceptance of faxes and signature stamps are recommended for servicewide adoption faxes - general guidelines these general guidelines are applicable to all divisions and cover operations related to income_tax employment_tax excise_tax estate_tax gift_tax and generation skipping tax as well as tax exempt and employee_plans determinations filing of original tax returns via fax will only be allowed as part of a return perfection process eg securing missing schedule or missing signature initiated by the irs or in the post-filing non-filing activities described in next bullet tax returns can be received via fax as part of return perfection even if a taxpayer signature is required since chief_counsel has advised that in circumstances where contact with the taxpayer has been made and documented faxed signatures are legally sufficient submission of documentation forms letters and returns related to post-filing non- filing inquiries and interactions can be allowed via fax based on taxpayer or irs request unless there is a specific prohibition this allowance applies to inquiries and interactions conducted by field assistance accounts management compliance services field_examination field collection determinations units appeals and the taxpayer_advocate_service or related to post-submission inquiries and interactions conducted by employee_plans or exempt_organizations in connection with an application_for a determination or a request for a ruling documentation forms letters and returns can be received via fax in these circumstances even if a taxpayer signature is required since chief_counsel has advised that in circumstances where contact with the taxpayer has been made and documented faxed signatures are legally sufficient in the short term acceptance of faxes by some locations may be limited by equipment availability however all operating divisions should take steps to make whatever changes are needed to provide this option for taxpayers as quickly as possible eg procure equipment update irm’s the irs will not acknowledge faxes received from taxpayers in the course of tax_administration activities by a return fax exceptions can be made in unusual circumstances as determined by irs management guidance for some specific forms documents and letters can be found in attachment these items are listed individually based on a request by either outside stakeholders or internal groups this list does not necessarily include all items that could be received by fax based on the general guidelines signature stamps - general guidelines return preparers may sign original returns amended returns or requests for filing extensions using a signature stamp to facilitate signing large numbers of returns taxpayers however must continue to sign their returns with an original signature or other authorized alternative eg pin preparer taxpayer signature stamps will not be permitted when signing other documents such as elections applications for change in accounting_method powers-of- attorney consent forms revenue_agent reports and other case inquiry resolution related documents requiring signature attachment specific guidance on use of faxes in tax_administration processes lists not all inclusive the following specific documents forms letters will continue to be accepted by fax in routine operations - ein requests form ss-4 - power-of-attorney form - taxpayer authorization form - - transcript requests form - request for public inspection or copy of exempt or political_organization irs 1120s election form form form 4506-a - foreign certification requests - appeals_conference requests - responses documentation needed to resolve filing or post-filing questions or correspondence the following specific documents forms letters can be accepted by fax if contact has been made with the taxpayer by phone or in-person and the taxpayer history file is documented with the date of contact and notation is made that the taxpayer wishes to send the document form letter by fax injured_spouse claim form installment agreements form 433-d - requests for innocent spouse relief form - taxpayer statement about a refund form - - - offers in compromise form - collection information statement - wage earner form 433-a - collection information statement - business form 433-b - early_referral requests - fast track mediation requests - request for collection_due_process_hearing form - - - - - - - supporting statement to correct information form 941c - election by a small_business_corporation form letter to designate a payment letter to request non-filing of lien letter to request lien release letter to request lien withdrawal letter to request non-assertion of penalty letter to provide reasonable_cause statement consents to assess additional tax forms and others of dollar_figure or less can be accepted by fax if taxpayer contact has been made and the case history documents the date of contact and the desire of the taxpayer to submit the consent by fax consents to assess tax in excess of dollar_figure should be secured with original signatures that are delivered in person or by mail taxpayer closing agreements involving tax amounts of dollar_figure or less can be accepted by fax if taxpayer contact has been made and the case history documents the date of contact and the desire of the taxpayer to submit the consent by fax closing agreements for tax amounts in excess of dollar_figure should be secured with original signatures that are delivered in person or by mail employee plan and exempt_organization determination_letter applications will not be accepted via fax determination_letter requests related to income_tax gift_tax estate_tax generation- skipping transfer_tax employment_tax and excise_tax matters will not be accepted via fax consents to extend the statute_of_limitations for assessing tax form_872 ss-10 and other consent forms will not be accepted via fax in normal operations
